Case: 21-20484     Document: 00516135972         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-20484                    December 17, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Janece Tisdel,

                                                           Plaintiff—Appellant,

                                       versus

   The Witness Protection,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:21-CV-881


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The district court’s judgment dismissing this case for lack of subject
   matter jurisdiction is AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.